 1
     DAVID Z. CHESNOFF, ESQ.
 2
     Nevada Bar No. 2292
 3   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
 4   CHESNOFF & SCHONFELD
     520 South Fourth Street
 5   Las Vegas, Nevada 89101
 6   Telephone: (702)384-5563
     rschonfeld@cslawoffice.net
 7   dzchesnoff@cslawoffice.net
     Attorneys for Defendant, JAMAL RASHID
 8

 9                       UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
10                                   ******
     UNITED STATES OF AMERICA         )
11                                    )
                    Plaintiff,        )
12
                                      )    CASE NO. 2:19-CR-00246-GMN-NJK
13   v.                               )
                                      )
14   JAMAL RASHID                     )
                                      )
15
                    Defendant,        )
16                                    )

17     STIPULATION AND [PROPOSED ORDER] TO CONTINUE SENTENCING DATE
18          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
19
     TRUTANICH, United States Attorney, by NICHOLAS DICKINSON, Assistant United States
20
     Attorney, counsel for the United States of America, DAVID Z. CHESNOFF, ESQ., RICHARD
21

22   A. SCHONFELD, ESQ., and STEVEN H. SADOW, PC counsel for Defendant, JAMAL

23   RASHID, that the Sentencing date in the above-captioned matter, currently scheduled for May 5,
24   2021, at the hour of 10:00 a.m., be vacated and continued to the week of May 10, 2021.
25

26

27
 1          This stipulation is entered into for the following reasons:
 2
            1.     Mr. Rashid has requested that his sentencing be continued to the week of May 10,
 3
     2021, as a result of employment related constraints. Mr. Rashid is participating in a television
 4
     production that requires quarantining. This production will be completed prior to May 10, 2021.
 5

 6          2.     Assistant US Attorney Nicholas Dickinson does not oppose the brief continuance and

 7   believes that the time will assist him in receiving additional information from United States

 8   Probation Officer Strome that he requested. Officer Strome informed AUSA Nicholas Dickinson
 9
     that she is out of office all of next week and would get back to him on the conviction records on
10
     Thursday.
11
            3.     Counsel Sadow requests permission to appear via video conference at the sentencing
12

13   hearing.

14          4.     The Defendant is out of custody and does not object to the continuance.
15
            5.     Nicholas Dickinson, AUSA has agreed to this request; and
16
            6.     For all the above-stated reasons, the ends of justice would best be served by a
17
     continuance of the Sentencing hearing
18

19          DATED this 27th day of April, 2021.

20   UNITED STATES ATTORNEY                               CHESNOFF & SCHONFELD
21   /s/ Nicholas Dickinson                                /s/ Richard A. Schonfeld
22   NICHOLAS DICKINSON, AUSA                             DAVID Z. CHESNOFF, ESQ.
     501 Las Vegas Blvd., Suite 1100                      Nevada Bar No. 2292
23   Las Vegas, Nevada 89101                              RICHARD A. SCHONFELD, ESQ.
     Tel.: [702] 388-6336                                 Nevada Bar No. 6815
24                                                        520 South Fourth Street
                                                          Las Vegas, Nevada 89101
25
                                                          Tel.: [702] 384-5563
26

27
 1                                              ORDER
 2
            Based on the foregoing Stipulation and with good cause appearing, IT IS THEREFORE
 3
     ORDERED that the Sentencing date currently scheduled for May 5, 2021, at the hour of 10:00 a.m.,
 4
     be vacated and continued to the 13th day of May, 2021 at 10:00 a.m. in Courtroom 7D.
 5

 6          IT IS SO ORDERED.

 7          DATED this 28 day of April , 2021.
 8

 9
                                                   GLORIA M. NAVARRO
10                                                 UNITED STATES DISTRICT COURT JUDGE
11
     CHESNOFF & SCHONFELD
12
      /s/ Richard A. Schonfeld
13   DAVID Z. CHESNOFF, ESQ.
     Nevada Bar No. 2292
14   RICHARD A. SCHONFELD, ESQ.
15   Nevada Bar No. 6815
     520 South Fourth Street
16   Las Vegas, Nevada 89101
     Tel.: [702] 384-5563
17   Attorneys for Defendant
18

19

20

21

22

23

24

25

26

27
